DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1 and 8-24 stand rejected under Section 112(a) for failing to enable the full scope of the claims.  Claims 1 and 8-24 stand rejected under Section 112(b).  Claims 8-12 and 16-24 stand objected to for informalities.  The drawings, abstract, and specification stand objected to.  Claims 2-7 were previously canceled.  The Office noted that Shigemura, U.S. Pat. Pub. No. 2004/0104197, Figures 13 and 19, was the closest prior art and advised applicants, when amending the claims, to avoid embodiments which might read on Shigemura.
Applicants amended claims 1, 8, 15-18, and 24, canceled claims 9-13 and 19-22, and added new claim 25.  Applicants provided a replacement drawing and amendments to the specification and abstract.  
Turning first to the drawing objections: Applicants’ amendment to Figure 16 addresses objection (a).  Applicants’ amendments to claims 8, 17, and 18 raise other questions, and if the amendments are supported by the originally filed disclosure, then drawings should be provided to show their claimed features.  
Next, the specification objections: Applicants’ amendments address the previously noted specification objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.
Abstract: Applicants’ amendments address the previously noted abstract objection and are accepted and entered.  No new matter has been added.  The previously noted objection to the abstract is withdrawn.
Claim objections: Applicants’ amendments to claims 8 and 16-18 address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to these claims are withdrawn as are the objections to claims 23 and 24, which were based on informalities in their parent claim.  Additional objections are noted below relating to informalities introduced in the amendments.  As for the objections to claims 9-12 and 19-22, these objections are withdrawn as moot because the claims were canceled.
Section 112(b) rejections: Applicants’ amendments address the previously noted Section 112(b) rejections, but introduce bases for Section 112(b) rejections for claims 8, 17, and 18, as noted below.  The previously noted Section 112(b) rejections are withdrawn.
Section 112(a) rejections: Applicants’ amendments address the previously noted Section 112(a) enablement rejections, but the amendments introduce bases for Section 112(a) written description rejections, which are noted below.
Updated searches yielded no further prior art that anticipates or renders obvious the claims, or that could be used with the previously cited prior art to render obvious the claims.
Claims 1, 14-16, and 23-25 are allowed.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second openings formed in a direction orthogonal to at least a side of the first opening (claim 18), that is the long side of the second opening is 90° to the side of the first opening and the second opening is orthogonal to two or more sides, must be shown or the feature(s) canceled from the claim(s).  Furthermore, the second openings formed in a direction aligned along at least a side of the first opening (claims 8 and 17), that is, showing the alignment along two or more sides, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8 and 17 are objected to because of the following informalities:
Claim 8, line 4: Change “aligning” to “aligned”.
Claim 17, line 4: Change “aligning” to “aligned”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 17, and 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 8, which depends from claim 1: Claim 1 requires a plurality of second openings, each of the plurality of second openings corresponding to and aligned along a side of at least one of the plurality of first openings, with each side in each of the plurality of first openings corresponding to at least one of the plurality of second openings.  Claim 8’s language requires that the “second opening[] corresponds to and is formed in a direction aligning along at least a side of one of the plurality of first openings” (emphasis added), which is interpreted as encompassing the second opening aligned not only with only one side of the first opening, but also curving around a corner and being aligned with two or more sides of the first opening.  This embodiment is not supported by the originally filed disclosure.  Because the claim language is not supported by the originally filed disclosure, claim 8 is rejected under Section 112(a).
Regarding claim 17, which depends from claim 16: Claim 16 requires a plurality of second openings, each of the plurality of second openings corresponding to and aligned along a side of at least one of the plurality of first openings, with each side in each of the plurality of first openings corresponding to at least one of the plurality of second openings.  Claim 17’s language requires that the “second opening[] corresponds to and is formed in a direction aligning along at least a side of one of the plurality of first openings” (emphasis added), which is interpreted as encompassing the second opening aligned not only with only one side of the first opening, but also curving around a corner and being aligned with two or more sides of the first opening.  This embodiment is not supported by the originally filed disclosure.  Because the claim language is not supported by the originally filed disclosure, claim 17 is rejected under Section 112(a).
Regarding claim 18, which depends from claim 16: Claim 16 requires a plurality of second openings, each of the plurality of second openings corresponding to and aligned along a side of at least one of the plurality of first openings, with each side in each of the plurality of first openings corresponding to at least one of the plurality of second openings.  Claim 18’s language requires that “one or more of the plurality of second openings correspond to and are formed in a direction orthogonal to at least a side of one of the plurality of first openings” (emphasis added), suggesting that the second opening can not only be orthogonal to only one side of the first opening, but also curve around a corner and be orthogonal to two or more sides of the first opening.  In addition, the claim wording suggests that the second openings would be formed to be orthogonal to a side of the first opening (long side of the second opening being 90° to the side of the first opening) instead of aligned to the side.  These embodiments are not supported by the originally filed disclosure.  Because the claim language is not supported by the originally filed disclosure, claim 18 is rejected under Section 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, which depends from claim 1: Claim 1 requires a plurality of second openings, each of the plurality of second openings corresponding to and aligned along a side of at least one of the plurality of first openings, with each side in each of the plurality of first openings corresponding to at least one of the plurality of second openings.  Claim 8’s language is confusing because the phrase “second opening[] corresponds to and is formed in a direction aligning along at least a side of one of the plurality of first openings” (emphasis added) suggests that the second opening can not only be aligned with only one side of the first opening, but also curve around a corner and be aligned with two or more sides of the first opening.  Furthermore, claim 8 conflicts with claim 1 by requiring that only one of the second openings correspond to and be formed to align along the side of the first opening, when claim 1 requires each of the second openings to correspond to and be aligned along a side of at least one of the plurality of first openings.  Because the claim language is confusing and conflicting, claim 8 is rejected as indefinite.
Regarding claim 17, which depends from claim 16: Claim 16 requires a plurality of second openings, each of the plurality of second openings corresponding to and aligned along a side of at least one of the plurality of first openings, with each side in each of the plurality of first openings corresponding to at least one of the plurality of second openings.  Claim 17’s language is confusing because the phrase “second opening[] corresponds to and is formed in a direction aligning along at least a side of one of the plurality of first openings” (emphasis added) suggests that the second opening can not only be aligned with only one side of the first opening, but also curve around a corner and be aligned with two or more sides of the first opening.  Furthermore, claim 17 conflicts with claim 16 by requiring that only one of the second openings correspond to and be formed to align along the side of the first opening, when claim 16 requires each of the second openings to correspond to and be aligned along a side of at least one of the plurality of first openings.  Because the claim language is confusing and conflicting, claim 17 is rejected as indefinite.
Regarding claim 18, which depends from claim 16: Claim 16 requires a plurality of second openings, each of the plurality of second openings corresponding to and aligned along a side of at least one of the plurality of first openings, with each side in each of the plurality of first openings corresponding to at least one of the plurality of second openings.  Claim 18’s language is confusing because the phrase “one or more of the plurality of second openings correspond to and are formed in a direction orthogonal to at least a side of one of the plurality of first openings” (emphasis added) suggests that the second opening can not only be orthogonal to only one side of the first opening, but also curve around a corner and be orthogonal to two or more sides of the first opening.  Because the claim language is confusing, claim 18 is rejected as indefinite.

Allowable Subject Matter
Claims 1, 14-16, and 23-25 are allowed.
Claims 8, 17, and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office action, and if the informalities are addressed.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “a dimension in a frame width direction of each of the plurality of second openings formed in the outer frame portion is greater than a dimension in a cross-piece width direction of each of the plurality of second openings formed in the at least one cross-piece portion”, in combination with the remaining limitations of the claim.
With regard to claims 8, 14, 15, 25: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 16: The claim has been found allowable because the prior art of record does not disclose “a number of the plurality of second openings aligned in a frame width direction formed per one side of each of the plurality of first openings for the outer frame portion is greater than a number of the plurality of second openings aligned in a cross-piece width direction formed per one side of each of the plurality of first openings for the at least one cross-piece portion”, in combination with the remaining limitations of the claim.
With regard to claims 17, 18, 21, and 24: The claims have been found allowable due to their dependency from claim 16 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897